Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Hertzler on 3/28/2022.

The application has been amended as follows: 
	Rejoined claims 12-15.
	Amended claims 12-15 as follows:
12. (Currently Amended) An air conditioning device, comprising: 
a flow channel; 
an evaporating device provided within the flow channel; 
the ozone generating device provided within the flow channel, the ozone generating device being according to claim 1; and 
an air blower provided on an upstream side of the evaporating device.  

the tube-axial direction of the arc tube and an air-blowing direction intersect each other.  

14. (Currently Amended) A vehicle, comprising: 
the air conditioning device according to claim 12.  

15. (Currently Amended) The vehicle according to claim 14, wherein the ozone generating device is positioned such that a direction perpendicular to a floor surface of the vehicle matches the tube-axial direction of the arc tube.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as set forth in REMARKS filed on 2/15/2022, none of the prior art in record, alone or in combination, fairly suggests or teaches an ozone generating device comprising the specific elements and the special arrangements of each elements as cited in the amended claim 1. Therefore, claims 1-3, and 5-15 are allowable over the prior art in record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795